Citation Nr: 9920563	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from September 1970 to October 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for the cause of the 
veteran's death.


FINDING OF FACT

Medical evidence of a nexus between the veteran's cause of 
death and his period of military service has not been 
submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection was 
not in effect during the veteran's lifetime.  The July 1992 
death certificate reveals that the veteran died of alvedos 
hypoxia due to pulmonary embolic as a likely consequence of 
spindle cell sarcoma.  

Prior to the veteran's death, service connection was not in 
effect for any disability.  The veteran was awarded 
nonservice-connected pension benefits by rating action of 
September 1989.  

Service medical records include an examination at entrance 
dated in September 1970 that is negative for any relevant 
complaints, findings, or diagnoses.  A separation examination 
dated in September 1973 also is silent for any pertinent 
findings.  Otherwise, the service medical records do not 
contain any relevant clinical data.

Post-service records are comprised of VA outpatient reports 
for treatment extending from 1989 to the time of the 
veteran's death in 1992.  In April 1989, the veteran was 
admitted to Titus County Hospital with a left chest mass and 
chest pain.  The veteran reported at that time that he had 
fallen several days earlier and that the pain had gradually 
increased.  The examiner noted that the veteran was employed 
in construction, but that he was unaware of any asbestos 
exposure.  The assessment was a questionable malignant 
mesothelioma and a large left pleural mass with effusion.  

In May 1989, the veteran underwent a left pneumonectomy and 
left chest wall excision with excision of several ribs.  
Objective findings included a large tumor of the left lung 
extending through and eroding the chest wall.  The examiner 
reported that the veteran's history is significant for 
cigarette smoking of 80 to 100 pack years and asbestos 
exposure.  In one pathology report, the examiner rendered 
diagnoses of left pleural mass and high grade spindle cell 
sarcoma.  In a pathology report dated on May 25, 1989, the 
examiner recited the veteran's past medical history of 
exposure to asbestos 13 years earlier.

The remaining records for the period extending from 1990 to 
1992 pertain to ongoing treatment for the veteran's sarcoma 
until his death in July 1992.  Overall, a review of the 
medical reports reveal recurrent metastatic spindle cell 
sarcoma and relevant treatment.  

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
cancer, if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312.

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, that is, one capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board has determined that the appellant in 
this case has not established a well grounded claim.  
Overall, the appellant has not provided competent evidence of 
a possible link between the veteran's cause of death and his 
military service or any incident related therein.  As stated 
above, the death certificate dated in July 1992 reflects that 
the veteran died of alvedos hypoxia due to pulmonary embolic 
as a likely consequence of spindle cell sarcoma.  

The Board notes that during his lifetime, service-connection 
was not in effect for any disability.  Furthermore, as stated 
herein, the veteran's service medical records are silent for 
any pertinent findings, complaints, notations, or diagnoses.  
Additionally, there are no clinical records post-service, and 
in particular, within one year of service, that are 
indicative of treatment or symptomatology related to the 
veteran's disease at the time of his death.  As indicated 
above, the veteran is entitled to service connection on a 
presumptive basis for certain forms of cancer, provided that 
such disability arises within one year from separation of 
service and manifests itself to 10 degrees or more.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Nonetheless, the Board points out that there is no medical 
evidence of cancer until 1989, sixteen years after service, 
when the veteran was first diagnosed with and treated for 
spindle cell sarcoma.  Moreover, there is no medical evidence 
that this cancer is related to the veteran's service.  Thus, 
in this respect, the appellant has failed to establish a well 
grounded claim.

For purposes of determining whether a claim is well grounded, 
the claimant's assertions are presumed to be true unless they 
are beyond the competence of the person making such 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, the Board wishes to point out that the type of 
evidence needed to satisfy the burden of establishing a well 
grounded claim depends on the nature of the issue.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As in this case, where 
the determinative issue requires medical diagnoses and 
medical etiology, the appellant must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  
Moreover, evidence that requires medical knowledge must be 
provided by someone qualified as an expert either by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Thus, although the Board does not doubt the sincerity of the 
appellant's contentions, her statements alone are not 
competent evidence so as to establish a medical nexus between 
the veteran's death and his period of service.  Essentially, 
this appellant has not provided evidence of the requisite 
expertise and training; thus, her contentions that her 
husband was exposed to asbestos in service and that such 
exposure at least contributed to his deathly cancer, fall 
short of competent medical evidence.  Id.

The Board does acknowledge that in a report from the above-
cited May 1989 pneumonectomy, the examiner noted the 
veteran's 13-year history of asbestos exposure.  However, the 
examiner did not render a medical opinion as to asbestos 
exposure, or in any way confirm the same.  Rather, it appears 
from the record that the examiner merely recited the 
veteran's history as reported by the veteran.  The Board 
notes that a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, 
the appellant may not rely on the examiner's recitation to 
substantiate the claim that the veteran's death was, in part, 
caused by exposure to asbestos.  Thus, in this respect, the 
appellant has not established a well grounded claim.

The Board also notes that the evidence as a whole does not 
support a diagnosis of alvedos hypoxia due to spindle cell 
sarcoma of the lung during service or within one year 
following the veteran's separation from service; and, it is 
not otherwise contended.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Thus, in this 
respect as well, the appellant has failed to provide the 
requisite evidence of a medical nexus between the veteran's 
cause of death and his period of active service.

Based on the foregoing analyses and bases, the Board must 
deny the appellant's service connection claim for failure to 
establish a medical nexus between the veteran's cause of 
death and his period of military service.  In conclusion, 
overall, the appellant has not submitted competent evidence 
so as to establish a well grounded claim.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

